Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or render obvious the transmission gearbox for a motor vehicle of claim 1, specifically having a gearbox lever; a ratchet actuated via said gearbox lever; a selecting element actuated by said ratchet, wherein said selecting element has a star-like shape and said selecting element comprises a plurality of valleys spaced out by a plurality of ridges, said valleys defining a corresponding gearbox gear; a stabilizer associated with said selecting element; a primary shaft configured to receive a driving torque; a secondary shaft dragged by said primary shaft via a toothed coupling formed between first wheels of said primary shaft and second wheels of said secondary shaft, wherein said second wheels of said secondary shaft comprise at least an idle wheel comprising a number of coupling slots and at least a coupling wheel comprising at least a number of coupling teeth configured to engage in corresponding coupling slots, wherein said coupling wheel is configured to move axially on said secondary shaft when a rotation of said selecting element is triggered, for translating between a free configuration, wherein said coupling wheel is disengaged with respect to said idle wheel, and an engaged configuration wherein said coupling wheel is engaged with said idle wheel by implementing a front coupling for transmitting a motion between said primary shaft and said secondary shaft, wherein said coupling slot comprises a portion of a shallow recess and at least a first through-portion, wherein said portion of said shallow recess has a depth so that: when said coupling tooth rests on said shallow recess, said selecting element performs a partial rotation such that said partial rotation moves said stabilizer between a first position wherein said stabilizer lies at a first valley 
The prior art of record does not disclose or render obvious the saddled vehicle of claim 12, specifically having a transmission gearbox, the transmission comprising: a gearbox lever; a ratchet actuated via said gearbox lever; a selecting element actuated by said ratchet, wherein said selecting element has a star-like shape and said selecting element comprises a plurality of valleys spaced out by a plurality of ridges, said valleys defining a corresponding gearbox gear; a stabilizer associated with said selecting element; a primary shaft configured to receive a driving torque; a secondary shaft dragged by said primary shaft via a toothed coupling formed between first wheels of said primary shaft and second wheels of said secondary shaft, wherein said second wheels of said secondary shaft comprise at least an idle wheel comprising a number of coupling slots and at least a coupling wheel comprising at least a number of coupling teeth configured to engage in said corresponding coupling slots, wherein said coupling wheel is configured to move axially on said secondary shaft when a rotation of said selecting element is triggered, for translating between a free configuration, wherein said coupling wheel is disengaged with respect to said idle wheel, and an engaged configuration wherein said coupling wheel is engaged with idle wheel by implementing a front coupling for transmitting a motion between said primary shaft and said secondary shaft, wherein said coupling slot comprises a portion of a shallow recess and at least a first through-portion, wherein said portion of said shallow recess has a depth so that: when said coupling tooth rests on said shallow recess, said selecting element performs a partial rotation such that said partial rotation moves said stabilize between a first position wherein said stabilizer lies at a first valley of said selecting element, and a second position wherein said stabilizer climbs over one of said ridges adjacent to said first valley; when said coupling tooth engages with said 
The prior art of record does not disclose or render obvious the transmission wheel of claim 13, specifically where a transmission gearbox comprising: a gearbox lever; a ratchet actuated via said gearbox lever; a selecting element actuated by said ratchet, wherein said selecting element has a star-like shape and said selecting element comprises a plurality of valleys spaced out by a plurality of ridges, said valleys defining a corresponding gearbox gear; a stabilizer associated with said selecting element; a primary shaft configured to receive a driving torque; a secondary shaft dragged by said primary shaft via a toothed coupling formed between first wheels of said primary shaft and second wheels of said secondary shaft, wherein said second wheels of said secondary shaft comprise at least an idle wheel comprising a number of coupling slots and at least a coupling wheel comprising at least a number of coupling teeth configured to engage in said corresponding coupling slots, wherein said coupling wheel is configured to move axially on said secondary shaft when a rotation of said selecting element is triggered, for translating between a free configuration, wherein said coupling wheel is disengaged with respect to said idle wheel, and an engaged configuration wherein said coupling wheel is engaged with idle wheel by implementing a front coupling for transmitting a motion between said primary shaft and said secondary shaft, wherein said coupling slot comprises a portion of a shallow recess and at least a first through-portion, wherein said portion of said shallow recess has a depth so that: when said coupling tooth rests on said shallow recess, said selecting element performs a partial rotation such that said partial rotation moves said stabilize between a first position wherein said stabilizer lies at a first valley of said selecting element, and a second position wherein said stabilizer climbs over one of said ridges adjacent to said first valley; when said coupling tooth engages with said through-portion said stabilizer lies in a second valley of said selecting element, adjacent to said first valley.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658